Filed 2/10/22 Gallo v. Hergot CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN



 JOHNNY GALLO,                                                   B298875

           Plaintiff and Appellant,                              (Los Angeles County
                                                                 Super. Ct. No. SC123721)
           v.

 JAY HERGOT,

           Defendant and Respondent.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Mark A. Young, Judge. Affirmed.
     John Schlanger for Plaintiff and Appellant.
     Jay Hergot, in pro. per, for Defendant and Respondent.
                       INTRODUCTION

      In this landlord-tenant dispute, Johnny Gallo sued Jay
Hergot for nuisance, breach of the covenant of quiet enjoyment,
and other causes of action after Hergot evicted Gallo. Gallo
appeals from the judgment entered after the trial court imposed
terminating sanctions against him for misuse of the discovery
process.
      Gallo argues his discovery violations did not justify such a
drastic remedy. We conclude that, given Gallo’s history of
discovery abuse and his failure to comply with discovery orders
that imposed lesser sanctions, the trial court did not abuse its
discretion in imposing terminating sanctions. Therefore, we
affirm the judgment of dismissal.

      FACTUAL AND PROCEDURAL BACKGROUND

       A.      Gallo Sues Hergot
       Gallo filed this action in February 2015. In his operative
third amended complaint he alleged the following:
       Gallo leased a residential property in Beverly Hills from
Hergot in March 2010. While negotiating the lease, Gallo told
Hergot that he intended to make modifications to the property.
Relying on “verbal assurances” Hergot “would negotiate in good
faith . . . to sell the house to Gallo,” Gallo spent $37,000 on
modifications, including remodeling the kitchen and a bathroom,
installing outdoor lighting, and painting the house. Hergot
verbally approved the modifications, some of which were
documented in an amendment to the lease (which is not in the




                                 2
record). Throughout the modification process, Gallo paid Hergot
additional security deposits.
      Gallo told Hergot about certain unsafe conditions in the
house, such as poor wiring and lighting and a pet door that could
not be locked, as well as other problems, such as a leak in the
pool and a phone that rang in a locked room. Hergot did not
respond to Gallo’s complaints or make repairs. But once a week
Hergot would walk around the property for six or seven hours
and occasionally videotape Gallo without his consent.
      In September 2011 Hergot increased Gallo’s rent and began
serving Gallo with monthly notices to pay rent or quit. In June
2012 Hergot served an eviction notice, and Gallo left the property
seven months later. Hergot prevented Gallo from removing his
personal property, including a valuable luxury car previously
owned by Tupac Shakur. Gallo alleged causes of action for
nuisance, breach of the covenant of quiet enjoyment, breach of
the implied covenant of good faith and fair dealing, promissory
fraud, retaliatory eviction, unlawful rent increases in violation of
Civil Code section 1950.5, and conversion.
       Hergot denied most of Gallo’s allegations and claimed
Gallo breached the lease, failed to notify Hergot the house needed
repairs, failed to pursue mediation, and was lawfully evicted for
not paying rent. Hergot also claimed Gallo agreed in an unlawful
detainer case that any personal property he left at the house
would belong to Hergot.




                                 3
      B.    Hergot Files a Motion To Compel Interrogatory
            Responses
      In January and February 2017 Hergot served form
interrogatories, requests for admissions, and requests for
production of documents on Gallo. Gallo did not respond.
Counsel for Hergot wrote counsel for Gallo and offered to give
him an extension, but counsel for Gallo did not respond.
      Hergot filed a motion to compel interrogatory responses
and for monetary sanctions. In opposition to the motion Gallo
submitted a declaration stating that his counsel sent him
Hergot’s discovery by email and that he began preparing
responses, but that he lost the discovery and his draft responses
when his cell phone stopped working. Counsel for Gallo
submitted a declaration stating he sent the discovery to Gallo by
email and “made several attempts to prompt [Gallo] to complete
the discovery responses.”
      On May 9, 2017 the trial court ordered Gallo to respond to
the interrogatories within 10 days and pay Hergot $2,060 in
sanctions within 30 days. Gallo did not respond within 10 days
or pay the $2,060.

      C.    Hergot Files a Motion To Compel Gallo’s Deposition
      Hergot served a notice of Gallo’s deposition, which included
a request for Gallo to produce certain documents, that set the
deposition for November 10, 2017.1 On November 9, 2017 counsel



1      Hergot tried to schedule Gallo’s deposition earlier, but had
difficulty getting Gallo to agree to a date. Hergot also
rescheduled Gallo’s deposition twice to accommodate the
schedules of counsel of record for Gallo and Steven Lowe, Gallo’s




                                 4
for Gallo informed counsel for Hergot that Gallo was not
available the next day and would not be available until after
November 30, 2017 because he was working on a movie. Because
November 21, 2017 was the last day for Hergot to file a motion
for summary judgment, and Hergot needed Gallo’s testimony and
the documents to prepare the motion, counsel for Hergot refused
to reschedule Gallo’s deposition. Gallo failed to appear for his
deposition on November 10, 2017.
      On November 16, 2017 the trial court heard a motion by
Hergot to compel Gallo to appear at his deposition and produce
documents. Observing there “appears to be no excuse for
Plaintiff’s deposition not having occurred,” the court ordered the
parties to complete Gallo’s deposition by January 31, 2018. The
court continued the final status conference and trial dates for
four months.
      Gallo’s deposition began on January 18, 2018. Gallo
produced some documents, and counsel for Hergot questioned
him about the location of other documents that supported Gallo’s
claims. Gallo’s testimony suggested he had access to other
potentially responsive documents.2 He also testified that, rather
than producing documents that were responsive to Hergot’s
February 2017 requests for production of documents, Gallo gave




former attorney, whom Hergot wanted to depose before deposing
Gallo.

2     Gallo testified he had documents stored at a friend’s house
and on Gallo’s computer (which was in his sister’s house), but
Gallo did not provide their addresses or telephone numbers.




                                5
the documents to his former attorney, Steven Lowe, prior to
Lowe’s deposition in November 2017.

      D.      Hergot Files Another Motion To Compel Gallo’s
              Deposition
       The second session of Gallo’s deposition was scheduled for
February 15, 2018. Gallo did not appear, but his attorney did
and reported that his client was late because of “heavy traffic.”
After waiting 30 minutes, counsel for Hergot asked the court
reporter for an affidavit of non-appearance.
       Hergot filed a motion to compel Gallo to attend his
deposition and produce documents and for monetary or
terminating sanctions. On April 5, 2018 the trial court ordered
that Gallo’s deposition take place on one of three dates between
April and June 2018, continued the final status conference and
trial for four more months, and denied Hergot’s request for
monetary sanctions.

      E.      The Court Grants Hergot’s Motion for Sanctions in
             November 2018
       Gallo’s deposition resumed on June 6, 2018. Gallo again
testified about documents supporting his claims that he had not
yet produced, including receipts from contractors, invoices, police
reports, auto insurance cards, and canceled checks. Following
the deposition, Hergot served Gallo with a second set of requests
for production of documents seeking documents that related to
Gallo’s claims and that Gallo had identified in his deposition.
Gallo served responses stating he would produce responsive
documents within five court days (one day before the deadline to




                                 6
file a motion for summary judgment). Gallo did not produce any
documents.
       Hergot filed a motion for monetary or terminating
sanctions for Gallo’s continued discovery abuse. On the day Gallo
filed his opposition to the motion, he produced (three months
after the deadline) a CD containing 208 pages of unnumbered
documents with no indication which documents responded to
which of Hergot’s 68 requests or whether any documents had
been lost.
       On November 1, 2018 the trial court issued a tentative
ruling to deny Hergot’s motion for terminating sanctions but to
award monetary sanctions. Although there was “unquestionably
a history of discovery abuse,” the court observed, Gallo had only
disobeyed one discovery order (the May 9, 2017 order to serve
interrogatory responses within 10 days and pay sanctions within
30 days). The court recognized that Gallo’s other discovery abuse
“was certainly vexing” to Hergot, but stated that it did not violate
a court order. The court “specifically warned” Gallo “failure to
obey this order to pay in a timely manner or any other discovery
related orders will be grounds for this Court to grant terminating
sanctions.” The court continued the hearing to November 7, 2018
and ordered counsel to “meet and confer and be specific as to
what was requested and what has not been produced.”
       Following the hearing, counsel for Hergot asked counsel for
Gallo to “itemize which of the 208 pages on the CD . . . apply to
which of [the] 68 requests” and offered to meet and confer the day
before the November 7, 2018 hearing. Counsel for Gallo said he
would discuss with his client “the procedure for dealing with the
request for production” before the next hearing and would “let
[counsel for Hergot] know.” On November 6, 2018 counsel for




                                 7
Gallo told counsel for Hergot that he planned to ask the court for
more time to produce a complete response and declined to meet
and confer.
      At the November 7, 2018 hearing, the trial court adopted
some of the reasoning in its November 1, 2018 tentative ruling.3
The court ordered Gallo to pay Hergot $12,000 in sanctions
within 14 days, denied Hergot’s motion to dismiss, and ordered
Gallo to serve “all requested responses, without objection,” within
14 days.

      F.    The Court Grants Hergot’s Motion for Terminating
            Sanctions in February 2019
      Gallo did not provide responses or pay the $12,000 in
sanctions within 14 days. On January 8, 2019 Hergot filed
another motion for terminating sanctions. On January 24, 2019
Gallo served an amended response claiming he had specified
which documents responded to which request, as the court had
ordered.4
      On February 6, 2019 the trial court granted Hergot’s
motion for terminating sanctions. The court ruled Gallo had
violated the court’s November 7, 2018 order by failing to itemize
the documents he had produced and indicate which documents

3     The court stated: “The Tentative Ruling of November 1,
2018 is NOT adopted. However, the reasoning for the Court[’s]
following ruling provided in the Tentative Ruling is adopted.”

4      The amended response is not in the record. In his reply
brief in support of his motion for sanctions, Hergot described the
amended response as “disorganized and somewhat
incomprehensible.”




                                 8
were lost or misplaced and by failing to pay the $12,000 in
sanctions. The court also listed 10 prior discovery violations
Gallo had committed. The court ruled: “Based upon the evidence
presented to the Court, [Gallo’s] discovery violations appear to be
willful and preceded by a history of abuse. The evidence also
demonstrates that despite imposing less severe sanctions in the
past, and warning [Gallo] that any future violations would result
in terminating sanctions, [Gallo] did not comply with the Court’s
discovery orders. In light of this, and of the court’s clear warning
on November 1, 2018 that further discovery violations would
result in terminating sanctions, the Court believes that less
severe sanctions would not be effective.”
      On March 20, 2019 the court entered judgment for Hergot.
On April 3, 2019 Gallo filed a motion for new trial, which the
court treated as a motion for reconsideration and denied on
May 29, 2019. Gallo timely appealed from the judgment of
dismissal.

                          DISCUSSION

       A.    Applicable Law and Standard of Review
       A court may impose sanctions, including terminating
sanctions, “against anyone engaging in conduct that is a misuse
of the discovery process.” (Code Civ. Proc., § 2023.030.)5 Misuses
of the discovery process include “[f]ailing to respond or to submit
to an authorized method of discovery,” “[m]aking an evasive
response to discovery,” and “[d]isobeying a court order to provide

5    Undesignated statutory references are to the Code of Civil
Procedure.




                                 9
discovery.” (§ 2023.010, subds. (d), (f), & (g); see Van Sickle v.
Gilbert (2011) 196 Cal.App.4th 1495, 1516.)
       “The trial court may order a terminating sanction for
discovery abuse ‘after considering the totality of the
circumstances: [the] conduct of the party to determine if the
actions were willful; the detriment to the propounding party; and
the number of formal and informal attempts to obtain the
discovery.’ [Citation.] Generally, ‘[a] decision to order
terminating sanctions should not be made lightly. But where a
violation is willful, preceded by a history of abuse, and the
evidence shows that less severe sanctions would not produce
compliance with the discovery rules, the trial court is justified in
imposing the ultimate sanction.’ [Citation.] Under this standard,
trial courts have properly imposed terminating sanctions when
parties have willfully disobeyed one or more discovery orders.”
(Los Defensores, Inc. v. Gomez (2014) 223 Cal.App.4th 377, 390;
see Creed-21 v. City of Wildomar (2017) 18 Cal.App.5th 690, 702.)
       “A court has broad discretion in selecting the appropriate
penalty, and we must uphold the court’s determination absent an
abuse of discretion.” (Lopez v. Watchtower Bible & Tract Society
of New York, Inc. (2016) 246 Cal.App.4th 566, 604.) We “‘view
the entire record in the light most favorable to the court’s ruling,
and draw all reasonable inferences in support of it.’” (Osborne v.
Todd Farm Service (2016) 247 Cal.App.4th 43, 51; see Stephen
Slesinger, Inc. v. Walt Disney Co. (2007) 155 Cal.App.4th 736,
765.) “We accept the trial court’s factual determinations
concerning misconduct if they are supported by substantial
evidence.” (Osborne, at p. 51.) “The appellant bears the burden
on appeal of demonstrating that the trial court abused its




                                10
discretion in imposing a discovery sanction.” (Rutledge v.
Hewlett-Packard Co. (2015) 238 Cal.App.4th 1164, 1191.)

      B.    The Trial Court Did Not Abuse Its Discretion in
            Issuing Terminating Sanctions Against Gallo
      The trial court acted well within its discretion in concluding
Gallo’s misuse of the discovery process warranted terminating
sanctions. In its discovery order three months before the order
imposing terminating sanctions, the court warned Gallo it would
impose terminating sanctions if Gallo violated another discovery
order. Despite the court’s warning, Gallo failed to respond to
Hergot’s second request for production of documents or pay the
$12,000 in sanctions.
      Substantial evidence supported the court’s finding Gallo’s
discovery violations were willful and part of a pattern and history
of abuse. Gallo repeatedly violated discovery rules and court
orders. When Hergot filed a motion to compel Gallo to respond to
form interrogatories, Gallo told the court he did not respond
because his cell phone stopped working. When the court ordered
him to respond, he failed to comply with the court-ordered
deadline. On one occasion Gallo canceled his deposition the day
before it was scheduled to occur and told counsel for Hergot he
would be unavailable for three weeks, which prevented Hergot
from taking Gallo’s deposition before the deadline to file a motion
for summary judgment. On another occasion Gallo did not
appear at his deposition because of traffic. And he twice failed to
pay monetary sanctions.
      Hergot tried for two years, beginning in February 2017, to
obtain the documents supporting Gallo’s claims that he spent
$37,000 on improvements to the property, that Hergot had




                                11
promised to sell the property to Gallo, that Gallo repaired unsafe
conditions, and that Hergot took Gallo’s personal property. Gallo
repeatedly thwarted Hergot’s legitimate efforts to obtain this
basic discovery.6 At his deposition in January 2018, Gallo
testified he had responsive documents he had not produced that
were at a friend’s house and on a computer at his sister’s house.
At his deposition in June 2018, he testified that there were still
more responsive documents he had not produced, including
receipts and invoices from contractors, and that he gave some
responsive documents to his former attorney rather than
producing them to Hergot. It was not until October 2018, after
Hergot filed his first motion for terminating sanctions, that Gallo
finally produced a significant number of documents, and even
then the production was incomplete and disorganized.
       Substantial evidence also supported the trial court’s finding
that a sanction less than terminating sanctions had not been, and
would not be, effective. On May 9, 2017 the court ordered Gallo
to respond to interrogatories within 10 days and to pay $2,060 in
sanctions; Gallo did neither. In November 2018 the court ordered
Gallo to respond to requests for production of documents within


6     As discussed, Hergot served his first set of requests for
production of documents in February 2017, served requests for
production of documents with Gallo’s deposition notices in
January 2018 and June 2018, and served a second set of requests
for production of documents in June 2018. Gallo produced some
documents at his deposition in January 2018, but none at his
deposition in June 2018. It is unclear whether he produced any
documents in response to Hergot’s February 2017 request. It
appears that, as of January 2018, most of the documents Hergot
obtained were produced by Lowe in November 2017.




                                12
14 days and to pay $12,000 in sanctions; again, Gallo did neither.
Gallo’s history of disobeying court orders justified terminating
sanctions. (See J.W. v. Watchtower Bible & Tract Society of New
York, Inc. (2018) 29 Cal.App.5th 1142, 1169 [“‘a terminating
sanction should generally not be imposed until the court has
attempted less severe alternatives and found them to be
unsuccessful and/or the record clearly shows lesser sanctions
would be ineffective’”]; Parker v. Wolters Kluwer United States,
Inc. (2007) 149 Cal.App.4th 285, 297 [court properly imposed
terminating sanctions against a plaintiff who violated discovery
orders where two previous monetary sanction orders “did not
affect his willingness to cooperate in the discovery process”].)
       Gallo argues the trial court abused its discretion in
imposing terminating sanctions because some of the 10 previous
discovery violations Hergot identified in his motion and the court
listed in its order were “insubstantial” (e.g., missing a court-
ordered deadline to serve responses) or “remote in time” (e.g.,
failing to pay a monetary sanction two years earlier). But the
court did not issue terminating sanctions for any one of these
violations; it issued terminating sanctions because of Gallo’s long
history of discovery abuse, culminating in his violations of the
court’s November 17, 2018 order. Gallo’s previous discovery
violations, substantial and insubstantial, were relevant to show
not only that he had a history of misusing the discovery process,
but also that lesser sanctions had not succeeded in compelling
him to comply with his discovery obligations. (See Los
Defensores, Inc. v. Gomez, supra, 223 Cal.App.4th at p. 390
[terminating sanctions are appropriate where the violation is
willful and preceded by a history of abuse and where the evidence
shows less severe sanctions will not produce compliance]; Liberty




                                13
Mutual Fire Ins. Co. v. LcL Administrators, Inc. (2008)
163 Cal.App.4th 1093, 1106 [“the sanctioned party’s history as a
repeat offender is not only relevant, but also significant, in
deciding whether to impose terminating sanctions”].)7
       Gallo similarly argues some of the 10 discovery violations
the trial court cited resulted in nothing more than a little delay
and no prejudice to Hergot. For example, Gallo argues that,
although he served interrogatory responses late, missed
deadlines to produce documents, and failed to appear for his
deposition, Hergot was not prejudiced because eventually he
obtained the responses, documents, and deposition testimony.
Gallo cites Morgan v. Ransom (1979) 95 Cal.App.3d 664, where
the trial court dismissed a self-represented litigant’s legal
malpractice lawsuit because his interrogatory responses were
late and handwritten rather than typed. (Id. at p. 668.) The
court in Morgan reversed the order dismissing the action,
concluding there was no showing of prejudice “or even any




7      Gallo’s reliance on Newland v. Superior Court (1995)
40 Cal.App.4th 608 is misplaced. The court in Newland held a
trial court may not impose terminating sanctions “solely because
of a failure to pay a monetary discovery sanction.” (Id. at p. 615.)
The trial court here did not impose terminating sanctions solely
because Gallo failed to pay a monetary sanction, but because
Gallo “repeatedly misused the discovery process and disobeyed
court orders,” most recently the court’s November 7, 2018 order.
(See Creed-21 v. City of Wildomar, supra, 18 Cal.App.5th at
pp. 702-703 [trial court had discretion to impose terminating
sanctions against a party who disobeyed a court order to produce
a witness for deposition and pay monetary sanctions].)




                                 14
showing that the interrogatory had any legitimate purpose.” (Id.
at p. 670.)
       This case is very different. Unlike the plaintiff in Morgan,
Gallo (represented by counsel) persistently blocked Hergot’s
efforts to obtain facts and documents central to Gallo’s claims.
Gallo’s decision to withhold evidence for two years not only
deprived Hergot of the information he needed to move for
summary judgment and prepare for trial; it also caused Hergot
repeatedly to face discovery deadlines governing the filing of
motions and to file multiple motions and ex parte applications as
those statutory deadlines approached.
       Gallo also argues the trial court erred in finding he failed
“to provide complete labelled responses to the second request for
production of documents.” Gallo points to a line from a
declaration his attorney submitted in opposition to Hergot’s
second motion for terminating sanctions that stated, in a
conclusory way and without explanation or support, “plaintiff has
acceded to defendant’s demand that plaintiff state how the
documents are related to the demands.”
       Substantial evidence supported the trial court’s finding
Gallo did not respond appropriately to Hergot’s second set of
requests for production of documents. First, it is undisputed
Gallo did not comply with the court’s deadline: Gallo did not
serve an amended response until January 24, 2019, more than
two months after the court-ordered deadline of November 21,
2018, and only after Hergot had filed another motion for
terminating sanctions.
       Second, because Gallo did not include the response in the
record on appeal, Gallo cannot meet his burden of showing the
trial court’s ruling (that Gallo did not comply with section




                                15
2031.280, subdivision (a), or the court’s prior order) was
erroneous.8 (See Jameson v. Desta (2018) 5 Cal.5th 594, 609 [the
appellant “‘has the burden of providing an adequate record,’” and
“‘[f]ailure to provide an adequate record on an issue requires that
the issue be resolved against’” the appellant]; Herrera v. Doctors
Medical Center of Modesto (2021) 67 Cal.App.5th 538, 547 [same];
Creed-21 v. City of Wildomar, supra, 18 Cal.App.5th at p. 702
[in reviewing an order imposing terminating sanctions for
discovery abuse, we “‘resolve all evidentiary conflicts most
favorably to the trial court’s ruling’” and “‘presume the trial
court’s order was correct and indulge all presumptions and
intendments in its favor on matters as to which it is silent’”].)
        Third, the evidence that is in the record suggests Gallo’s
amended response did not comply with the court’s November 7,
2018 order. In its February 6, 2019 order, the trial court stated
that on November 7, 2018 Gallo had been ordered to “itemize the
documents produced in response to Defendant’s Second Notice to
Produce, and to indicate which documents are lost or misplaced,”
and that Gallo “failed to comply with this discovery order.”
Although counsel for Gallo stated that his response matched
documents to the requests, counsel for Hergot described the
response as “disorganized” and “incomplete” and said the
document “refers to File 1-11 throughout . . . yet no Exhibit pages
are attached to explain what files 1-11 refer to or what they are.
Plaintiff’s response to request no. 66 solely refers to files 9 and 11


8     Former section 2031.280, subdivision (a), in effect in 2019,
required a responding party to produce documents either “as they
are kept in the usual course of business” or “organized and
labeled to correspond with the categories in the demand.”




                                 16
which are not attached anywhere. [¶] Furthermore, the page
numbering is out of order . . . .” We defer to the trial court’s
resolution of this issue. (See Kwan Software Engineering, Inc. v.
Hennings (2020) 58 Cal.App.5th 57, 61, 63 [in reviewing a trial
court’s ruling that a party misused the discovery process, we
“‘“defer to the court’s credibility decisions and draw all reasonable
inferences in support of the court’s ruling”’”]; Osborne v. Todd
Farm Service, supra, 247 Cal.App.4th at p. 51 [“We accept the
trial court’s factual determinations concerning misconduct if they
are supported by substantial evidence.”]; Stephen Slesinger, Inc.
v. Walt Disney Co., supra, 155 Cal.App.4th at p. 765 [in reviewing
an order imposing discovery sanctions, we defer to the trial
court’s credibility determinations].)




                                 17
                        DISPOSITION

     The judgment is affirmed. Hergot is to recover his costs on
appeal.




                                    SEGAL, J.



     We concur:




                  PERLUSS, P. J.




                  WISE, J.*




*     Judge of the Alameda County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                               18